793 F.2d 1291
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.KATHERINE M. DAVIS, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
84-1792
United States Court of Appeals, Sixth Circuit.
5/22/86

AFFIRMED
E.D.Mich.
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN
Before:  ENGEL, CONTIE and RYAN, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant Katherine M. Davis seeks Social Security disability benefits.  The Secretary initially denied her claim and affirmed that decision on reconsideration.  A hearing was held before an administrative law judge (ALJ), and thereafter the ALJ denied Davis' claim.  The Appeals Council denied Davis' request for review.


2
Davis appealed to the district court, and the matter was assigned to a magistrate.  The magistrate recommended affirming the ALJ's determination.  Davis objected to the magistrate's report and recommendation on two grounds:  One, that substantial evidence did not support the ALJ's conclusion that she was capable of performing her past relevant work and therefore was not disabled, and two, that the ALJ improperly rejected, as not credible, her claims of pain.


3
The district court adopted in full the magistrate's findings and recommendation, without conducting a de novo review of the record with regard to Davis' objections.  Davis appealed and, in an order filed May 10, 1984, this court vacated the district court judgment and remanded the case to the district court to 'make a de novo determination of those portions of the report or specified proposed findings to which objection is made,' as required by 28 U.S.C. Sec. 636(b)(1).


4
On remand, after de novo review of the record in compliance with 28 U.S.C. Sec. 636(b)(1), the district court entered a summary judgment in favor of the Secretary.  This appeal followed.


5
If the Secretary's decision to deny benefits to Davis rests on substantial evidence, this court cannot disturb that judgment.  42 U.S.C. Sec. 405(G); Garner v. Heckler, 745 F.2d 383, 388 (6th Cir. 1984).  We agree with the district judge, for the reasons stated in his thorough and carefully written order denying plaintiff's motion for summary judgment and granting defendant's motion for summary judgment, that there is substantial evidence in the record to support the Secretary's conclusion that Davis is not disabled.


6
Therefore, the judgment of the district court is affirmed.